Title: Daniel G. Hickey to James Madison, 1 March 1836
From: Hickey, Daniel G.
To: Madison, James


                        
                            
                                Honoured Sir
                            
                            
                                
                                    Washington
                                
                                March 1st 1836
                            
                        
                        
                        
                        While I feel that, as an utter stranger, I am taking a very great liberty with you when I address you upon a
                            subject in which you cannot be supposed to feel the smallest interest yet am I assured that if it be in your power to
                            serve me you will take pleasure in doing it. The object of this is to learn from you if you can give me any information
                            respecting an individual who was employed by you more than twenty years ago, by the name of David Hickey: he was I think
                            engaged to sink a well for you and was attended by a tall yellow man called Charles.
                        I would enquire then of you Sir, first, if you can recal to memory any recollection of the Said David Hickey
                            and if so, then I would beg you to tax your memory a little farther and endeavour to recollect if you have heard him say
                            anything of his revolutionary services. He served from the commencement to the end of the war and was an invalid
                            pensioner. He served under Coll. Morgan a part of the time and was at the taking of York Town. He was in possession of
                            Land Warrants from the State of Virginia for 200 Acres and one from the U. S. for 100 acres. In the year 1813 he started
                            from Harrisonburgh Virginia for Ohio with intention to locate his land: On his way there he was robbed and murdered and
                            what has become of his papers I cannot tell. I am his son, and am endeavoring to obtain such information as will enable me
                            to assert and substantiate my claims as his heir, and if you can afford me any information it will be received with joy
                            and remembered with gratitude. There has been a very considerable fraud committed upon the Government in this case:
                            upwards of 2000 dollars having been paid out of the Treasury upon drafts in his name Since his death and I have tried
                            hitherto in vain to find out to whom the money has been paid.
                        There is a mystery envelops the whole affair—his melancholy end and the subsequent fraud—I have not been
                            able to penetrate. If you should be able to recal to memory any recollections of my father’s Account of himself and will
                            honour and oblige me so far as to write to me, the kindness will ever be remembered with gratitude by myself and my
                            family. I know that my father was very fond of talking of his sufferings during the war: that he would often "fight his
                            battles o’er again;" shoulder his crutch and show "how fields were won." There is reason to believe that he was in most of
                            the most important battles fought during the war of the revolution.
                        If I could but find out the No. of the Regiment to which he belonged or the names of the Officers of his
                            Regiment that would be most important information, and if you can furnish me with any such you will please address to
                            Daniel G Hickey Washington City—New Jersey Avenue. With great respect, Sir, Your most obedt Servant
                        
                        
                            
                                Daniel G. Hickey.
                            
                        
                    